Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Storm, US20100329803 in view of Graham, US2305076 and further in view of Choe , US5033919.
Regarding claim 1, Storm discloses a sleeve-component extracting jig (Fig 6) , wherein the engagement part has a helical thread engageable with an inner circumferential surface of the sleeve component(the thread portion 16’ being helical by design, Fig 6), the thread being formed on an outer circumferential surface of a shaft body with a constant diameter(the tap 10 having a constant diameter, Fig 6), a taper surface configured by cutting off crests of the thread to lower a height of the thread toward a leading end of the engagement part (the tapered portion towards the end of the element 10 within the engagement part, Fig 6), and a plurality of clearance grooves open at the leading end of the engagement part and arranged at equal angular intervals in a circumferential direction of the engagement part are formed in the engagement part (flutes 18, Fig 5), a length of an outer circumferential portion of the thread per pitch, measured along a helical direction along a crest of the thread in a case where the clearance grooves are not provided, is L1, a length of an outer circumferential portion of the thread per pitch, measured along the helical direction along the crest of the thread in a case where the clearance grooves are provided, is L2, a ratio L2/L1 decreases as approaching the leading end of the engagement part for the thread located between the leading end of the engagement part and the end position of the taper surface. (Fig 5 the engagement part size of threads defines a L1 and L2 on the engagement part wherein a ratio L2/L1 decreases as approaching the leading end of the engagement part for the thread located between the leading end of the engagement part and the end position of the taper surface )
However Storm does not disclose  comprising an engagement part that is to be inserted into a sleeve component press-fitted into a panel made of fiber- reinforced plastic to extract the sleeve component, a length of a radius of the engagement part at an end position of the taper surface is a sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component, the digging ratio has a value in a range between 20% and 60%;  and the ratio L2/L1 is equal to or larger than 0.5 entirely on the engagement part.
Graham teaches a tap screw 34 which comes into contact with a bushing element 16( sleeve) wherein the threaded portions come into contact with the inner surface of the sleeve. (Fig 3)
Therefore it would have been obvious to one of ordinary skill in the art to have incorporated the engagement part of the jig disclosed by Storm to have further incorporated in extracting a sleeve such that the engagement part digs through the sleeve as taught by Graham to indicated that such uses of a tap screw are old and well known. 
Furthermore, It would have been an obvious matter of design choice to have further incorporated a length of a radius of the engagement part at an end position of the taper surface is a sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component, the digging ratio has a value in a range between 20% and 60%, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, such modification would be highly dependent on the size of the sleeve component which has not been properly claimed. 
Furthermore, Choe teaches a tap screw having a length of an outer circumferential portion of the thread per pitch, measured along a helical direction along a crest of the thread in a case where the clearance grooves are not provided, is L1, a length of an outer circumferential portion of the thread per pitch, measured along the helical direction along the crest of the thread in a case where the clearance grooves are provided, is L2 (Fig 1). Furthermore, Choe teaches the ratio L2/L1 is equal to or larger than 0.5 entirely on the engagement part. (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the ratio L2/L1 disclosed by Storm in view of Graham to have further incorporated a ratio L2/L1 is equal to or larger than 0.5 entirely on the engagement part as taught by Choe in order to have a more secure grip in the workpiece hole when the cutting teeth portion is used.
Regarding claim 4, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1. Furthermore, Storm discloses the plurality of the clearance grooves includes three or more of the clearance grooves provided on the engagement part. (Fig 3)
Regarding claim 5, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 4. However, Storm in view of Graham and further in view of Choe does not disclose an odd number of the clearance grooves are provided on the engagement part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated odd number of clearance grooves on the engagement part, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1.  Furthermore, Storm discloses cutting edges formed by the thread and the clearance grooves have a positive rake angle with respect to the inner circumferential surface of the sleeve component. (Fig 3)
Regarding claim 7,  Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1.  Furthermore, Storm discloses an inner circumferential surface of each of the clearance grooves is formed of a portion of a cylindrical surface (the inner circumferential surface of each groove d is formed of a portion of the cylindrical surface related to element 10, Fig 6)
However, Storm in view of Graham and further in view of Choe fails to disclose a distance between a central axis of the cylindrical surface and a central axis of the engagement part in a plane perpendicular to the central axis of the engagement part is shorter than a distance between the taper surface and the central axis of the engagement part. It would have been an obvious matter of design choice to have a distance between a central axis of the cylindrical surface and a central axis of the engagement part in a plane perpendicular to the central axis of the engagement part is shorter than a distance between the taper surface and the central axis of the engagement part, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 8, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1. However, Storm in view of Graham does not explicitly disclose the crests of the thread can be formed to have an angle equal to or lower than 60 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the crests of the thread can be formed to have an angle equal to or lower than 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 9, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1. However, Storm discloses a cylindrical guide part is formed integrally with the leading end of the engagement part (portion 102, Fig 6)
However, Storm in view of Graham and further in view of Choe does not disclose a length of a radius of the guide part is equal to or larger than a length of a radius of an outer circumferential portion of the engagement part at the leading end and smaller than a length of an inside radius of the inner circumferential surface of the sleeve component. It would have been an obvious matter of design choice to have a length of a radius of the guide part is equal to or larger than a length of a radius of an outer circumferential portion of the engagement part at the leading end and smaller than a length of an inside radius of the inner circumferential surface of the sleeve component, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 
Regarding claim 10, Storm in view of Graham and further in view of Choe discloses each and every limitation set forth in claim 1. Furthermore, Storm discloses the plurality of grooves each include an opening in an outermost end surface of the sleeve component extracting jig at the leading end of the engagement part, and each opening is open in a longitudinal direction of the engagement part. (grooves on portion d, Figs 3)
Response to Arguments
Applicant's arguments filed 7 July, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, argues that STROM fails to render obvious the limitation "a ratio L2/L1 decreases as approaching the leading end of the engagement part for the thread located between the leading end of the engagement part and the end position of the taper surface". Examiner respectfully disagrees. As shown in Figure 1 of STORM  as the threads read the end portion 14 the diameter of the of the thread crest decreases wherein lengths L1 and L2  would have the ration relationship L2/L1 decrease due to changes in size of the thread crest along the tapered portion towards the end 14. Therefore the previous rejection would still hold under broadest reasonable interpretation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723